—In an action to recover damages for legal malpractice, the plaintiffs Morris Sutton and Saul Sutton appeal from an order of the Supreme Court, Nassau County (O’Brien, J.), dated July 1, 1994, which granted the defendants’ motion to dismiss the complaint, inter alia, pursuant to CPLR 3211 (a) (5).
Ordered that the order is affirmed, with costs.
In a prior action in which they were being sued for breach of contract, the plaintiffs, citing law office failure, moved to vacate a default judgment which had been entered against them. When the court denied the motion, the plaintiffs moved to renew. By order dated December 1, 1993, the Supreme Court granted the motion and upon doing so, adhered to its original determination.
In light of the fact that the plaintiffs, on their motion to renew, were afforded a full and fair opportunity to contest the identical issues which they have raised in their complaint, the herein action is barred by the doctrine of collateral estoppel (see, Kaufman v Eli Lilly & Co., 65 NY2d 449, 455; Silverman v Leucadia, Inc., 156 AD2d 442). Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ., concur.